Citation Nr: 0948641	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-17 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Board notes that while the Veteran's claim of entitlement 
to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder was pending at the Board, the 
RO issued a rating decision in September 2009 which granted 
an increased evaluation of 70 percent, effective July 30, 
2008.  On a claim for an original or an increased rating, the 
Veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, the Board has jurisdiction to review 
the issue on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


ORDER TO VACATE

The Board denied the claim on appeal by a March 2007 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a May 2008 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in May 2008 for development in 
compliance with the Joint Motion.

A December 2008 letter was sent to the Veteran in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  In an October 2009 
letter, the Veteran's representative responded that the 
appellant did not have any new evidence to submit.
VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decision in this matter, finding that VA had not met its duty 
to notify the Veteran of the inability to obtain records.  
See 38 C.F.R. § 3.159(e) (2009).  Therefore, the Board finds 
that its decision of March 2007 failed to provide the Veteran 
due process under the law.  Accordingly, in order to prevent 
prejudice to the Veteran, the March 30, 2007 decision of the 
Board must be vacated in its entirety, and a new decision 
must be entered as if the March 2007 Board decision had never 
been issued.


ORDER

The March 30, 2007 decision of the Board is vacated.


REMAND

As discussed above, the Court's May 2008 Order remanded the 
claim to the Board for compliance with the May 2008 Joint 
Motion.  The Joint Motion stated that the RO had not 
fulfilled its duty to notify the Veteran of the inability to 
obtain records, in accordance with 38 C.F.R. § 3.159(e).  
Specifically, in a December 2005 Statement of Accredited 
Representative in Appealed Case, VA Form 646, it was 
requested that the Veteran's current treatment records be 
obtained from the St. Paul Vet Center.  In a January 2006 
letter, the RO requested the Veteran's treatment records from 
the St. Paul Vet Center, who responded in a letter dated 
later that month that there were no records for the 
appellant.  

Under 38 C.F.R. § 3.159(e)(1), if, after continued efforts to 
obtain Federal records, VA concludes that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, VA will provide a claimant with oral or 
written notice of that fact.  38 C.F.R. § 3.159(e)(1).  The 
notice to the claimant must contain the following 
information: (i) the identity of the records VA was unable to 
obtain; (ii) an explanation of the efforts VA made to obtain 
the records; (iii) a description of any further action VA 
will take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain; and (iv) a notice that the claimant is ultimately 
responsible for providing the evidence.  Id. 

While in a January 2006 supplemental statement of the case, 
the RO informed the Veteran that "[they] received a letter 
from the [St. Paul] Vet Center dated January 18, 2006, 
stating they ha[d] no records for [him]," the RO did not 
provide the claimant with written notification of VA's 
inability to obtain his records from the St. Paul Vet Center 
in accordance with 38 C.F.R. § 3.159(e)(1).  Accordingly, the 
Joint Motion stated that the matter should be remanded in 
order for VA to properly notify the Veteran of VA's inability 
to obtain his records from the St. Paul Vet Center, pursuant 
to 38 C.F.R. § 3.159(e)(1), and the Court thereafter remanded 
the matter for compliance with the instructions in the Joint 
Motion.  A careful review of the record reflects that this 
directive has not been accomplished.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be provided notice of 
VA's inability to obtain his records from 
the St. Paul Vet Center in accordance with 
38 C.F.R. § 3.159(e)(1).  The notice to 
the Veteran must contain the following 
information: (i) the identity of the 
records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to 
obtain the records; (iii) a description of 
any further action VA will take regarding 
the claim, including, but not limited to, 
notice that VA will decide the claim based 
on the evidence of record unless the 
claimant submits the records VA was unable 
to obtain; and (iv) a notice that the 
claimant is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given the 
opportunity to respond.  

2.  The RO must notify the Veteran that it 
is his responsibility to cooperate in the 
development of the claim.  The 
consequences for failure to cooperate with 
the development of the claim without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).

3.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
